Mr. Chief Justice Hollerich delivered the opinion of the court: On September 23, 1931, claimant was in the employ of the State in connection with the maintenance of its S. B. I. Boute No. 116 in Iroquois County. On that date, while in the performance of his duties, he claims to have sustained a hernia while pulling on a post. The complaint contains no averment as to notice of the accident or claim for compensation, and the Attorney General has entered a motion to dismiss the case for the reason that notice was not given to the employer within fifteen (15) days after the accident and claim for compensation was not made within six (6) months after the accident, as required by the terms and provisions of Section twenty-four (24) of the Workmen’s Compensation Act. Our Supreme Court has frequently held that the making of claim for compensation within the time required by the Statute is jurisdictional, and is a condition precedent to the right to maintain a proceeding under the Compensation Act. Haiselden vs. Industrial Board, 275 Ill. 114; Bushnell vs. Ind. Com., 276 Ill. 262; Inland Rubber Co. vs. Ind. Com. 309 Ill. 43; City of Rochelle vs. Ind. Com., 332 Ill. 386; Beverly Country Club vs. Massachusetts Bonding Co., 268 Ill. App. 380. The complaint therefore is insufficient under the law, and the motion to dismiss must be sustained. Motion allowed.